Case 2:20-cv-01886-WJM-MF Document 10-2 Filed 03/30/20 Page 1 of 15 PageID: 193




                        EXHIBIT 1
Case 2:20-cv-01886-WJM-MF Document 10-2 Filed 03/30/20 Page 2 of 15 PageID: 194



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY




 IN RE MOTION TO COMPEL                 Civil Action No. 2:20-cv-01886
 COMPLIANCE WITH RULE 45
 SUBPOENA ISSUED TO ETHICARE
 ADVISORS, INC.
                                       DOCUMENT FILED ELECTRONICALLY




     REPLY BRIEF IN SUPPORT OF MOTION TO COMPEL COMPLIANCE WITH
                           RULE 45 SUBPOENA




                                          Jeffrey A. Carr
                                          Jason J. Moreira
                                          PEPPER HAMILTON LLP
                                          301 Carnegie Center, Suite 400
                                          Princeton, NJ 08543

                                          James W. Boswell III
                                          Jennifer S. Lewin
                                          KING & SPALDING LLP
                                          1180 Peachtree Street N.E.
                                          Atlanta, GA 30309-3521

                                          Attorneys for Plaintiffs

 Dated: March 30, 2020
Case 2:20-cv-01886-WJM-MF Document 10-2 Filed 03/30/20 Page 3 of 15 PageID: 195



                                              TABLE OF CONTENTS

                                                                                                                                  Page
       ARGUMENT ...................................................................................................................... 2
 A.    EthiCare’s Reimbursement Methodology Is Highly Relevant to DaVita’s Claims
       Against WinCo and Necessary for DaVita to Try the District of Idaho Case. ................... 2
       1.        EthiCare’s Reimbursement Methodology Is Highly Relevant to DaVita’s
                 Case Against WinCo. .............................................................................................. 3
       2.        EthiCare’s Reimbursement Methodology Is Ne2cessary for DaVita to
                 Prepare Its Case....................................................................................................... 5
       3.        EthiCare’s Reimbursement Methodology Is Not a Trade Secret, But Even
                 If It Is, DaVita Is Entitled to Discover It. ............................................................... 6
       4.        The Stipulated Protective Order Will Prevent Harm to EthiCare. .......................... 8
 B.    EthiCare Has Not Established that Production of Its Communications with WinCo
       Would Be an Undue Burden. .............................................................................................. 9
 C.    An Order Compelling Production Is Appropriate Because EthiCare Has Not
       Completed Its Production of Documents Responsive to Requests 1 and 7-9. .................. 10




                                                                -i-
Case 2:20-cv-01886-WJM-MF Document 10-2 Filed 03/30/20 Page 4 of 15 PageID: 196



                                                   TABLE OF AUTHORITIES

                                                                                                                                          Page(s)


 APG-Int’l, Inc. v. MERO-TSK, Inc. GmbH & Co. KG, No. 08-6028-JEI-KMW,
   2012 WL 13018967 (D.N.J. Jan. 12, 2012) ...............................................................................7

 Biomet, Inc. v. Howmedica Ostenics Corp., No. 14-6634, 2015 WL 1543221
    (D.N.J. Apr. 7, 2015) ...............................................................................................................10

 Biotechnology Value Fund, et al. v. Celera Corp., No. 14-4046, 2014 WL
    4272732 (D.N.J. Aug. 28, 2014)............................................................................................2, 3

 Coca-Cola Bottling Co. v. Coca-Cola Co., 107 F.R.D. 288 (D. Del. 1985) .......................3, 5, 6, 8

 Federal Open Market Committee v. Merrill, 443 U.S. 340 (1979) .................................................7

 In re Lazaridis, 865 F. Supp. 2d 521 (D.N.J. 2011) ......................................................................10

 Mallinckrodt LLC v. Actavis Laboratories FL, Inc., No. 2:15-cv-3800, 2017 WL
    5476801 (D.N.J. Feb. 10, 2017)...............................................................................................10

 Opperman, et al. v. Allstate New Jersey Ins. Co., No. 07-1887, 2008 WL 5071044
    (D.N.J. Nov. 24, 2008)...............................................................................................3, 4, 6, 7, 8

 Pansy v. Borough of Stroudsburg, 23 F.3d 772 (3d Cir. 1994) .......................................................7

 Robotic Parking Sys., Inc. v. City of Hoboken, No. 06-3419 (SRC)(MAS), 2010
    WL 324524 (D.N.J. Jan. 19, 2010) ............................................................................................7

 Smith v. BIC Corp., 869 F.2d 194 (3d Cir. 1989) ............................................................................7

 In re Stewart Title Co., No. H-09-247, 2009 WL 1708079 (S.D. Tex. June 17,
     2009) ..........................................................................................................................................9

 In re Vitamins Antitrust Litigation, 267 F. Supp. 2d 738 (S.D. Ohio 2003)....................................9




                                                                         -ii-
Case 2:20-cv-01886-WJM-MF Document 10-2 Filed 03/30/20 Page 5 of 15 PageID: 197



        Under a standard of either relevance or substantial need, Plaintiffs in the underlying case

 (collectively, “DaVita”) are entitled to production of EthiCare Advisor, Inc.’s (“EthiCare”)

 reimbursement methodology. EthiCare is the only source of the information, and DaVita

 unquestionably needs it to try a case that turns on whether the reimbursement methodology was

 accurate and reasonable. Further, EthiCare’s production would be subject to the judicially-

 imposed “attorneys’ eyes only” protective order, which is sufficient to allay its trade secret

 concerns.

        EthiCare does not dispute that it marketed and implemented a reimbursement

 methodology that severely reduced the rate that its customer WinCo paid DaVita for dialysis

 treatment. In an effort to bar DaVita from discovery, EthiCare asserts that DaVita’s claim

 against WinCo “is not a question of methodology” but is instead “a matter of comparing two

 numbers—the UCR rate that Plaintiffs believe is appropriate, and the rate at which providers

 were actually reimbursed.” Opp. at 9. EthiCare goes so far as to declare that everything but the

 actual amount that WinCo paid DaVita is a trade secret. Not only is EthiCare poorly positioned

 to opine on questions of relevance in the Idaho litigation, EthiCare is also wrong about the scope

 of trade secret protection.

        DaVita rendered life-saving dialysis services to critically ill WinCo plan members, and

 DaVita, not to mention the ERISA plan members whose claims were assigned, is entitled to

 understand (and challenge) how the ERISA plan paid for these services. Under a discovery

 relevance standard, the process that went into formulating the payment amount is as relevant as

 the amount itself. Moreover, EthiCare’s reimbursement methodology is necessary to DaVita’s

 claims against WinCo. To distill the issue even further: WinCo severely underpaid DaVita at a

 rate that EthiCare derived based on a reimbursement formula that it is now trying to keep secret.




                                                 -1-
Case 2:20-cv-01886-WJM-MF Document 10-2 Filed 03/30/20 Page 6 of 15 PageID: 198



 EthiCare’s position that no one—neither DaVita, WinCo nor even the court that has to make the

 underpayment determination—can know the calculations that led to the ultimate payment is

 patently absurd. As EthiCare itself acknowledges in its Opposition brief, determining what is

 “Usual,” “Customary,” and “Reasonable,” involves application of “judgment” and “statistical

 analysis.” See Opp. at 7. The Idaho court trying DaVita’s case against WinCo cannot possibly

 determine if the underlying judgment and statistical analysis are accurate and reasonable and

 comply with the relevant ERISA plan if it has no idea what judgments were made or what

 statistical analyses were applied.

        The District of Idaho’s protective order is adequate to protect EthiCare’s information.

 EthiCare identifies no shortcomings of the protective order or any necessary provision that it

 lacks. From EthiCare’s perspective, no protective order could ever be sufficient to protect

 disclosure, a position that courts in this district have rejected. In short, DaVita has established

 grounds to compel EthiCare to produce all documents reflecting its calculation of the amounts

 paid to DaVita and its repricing methodology.

                                            ARGUMENT

 A.     EthiCare’s Reimbursement Methodology Is Highly Relevant to DaVita’s Claims
        Against WinCo and Necessary for DaVita to Try the District of Idaho Case.

        In its opening brief, DaVita outlined the well-established burden-shifting standard on a

 motion to compel. See Mot. at 6. “If the subpoenaing party shows the documents sought to be

 relevant, the resisting non-party must ‘explain why discovery should not be permitted.’”

 Biotechnology Value Fund, et al. v. Celera Corp., No. 14-4046, 2014 WL 4272732, at *1 (D.N.J.

 Aug. 28, 2014). Not only did DaVita establish relevance in its opening brief, it explained its

 substantial need for these documents. See Mot. at 8, 9 n.6. In the Opposition, EthiCare raised an

 argument that the information at issue is a trade secret. (EthiCare had not made this trade-secret



                                                  -2-
Case 2:20-cv-01886-WJM-MF Document 10-2 Filed 03/30/20 Page 7 of 15 PageID: 199



 objection in its response to the Subpoena.) As a result, DaVita addresses in this Reply why the

 information sought is both relevant and necessary. See Opperman, et al. v. Allstate New Jersey

 Ins. Co., No. 07-1887, 2008 WL 5071044, at *3 (D.N.J. Nov. 24, 2008).

          1.      EthiCare’s Reimbursement Methodology Is Highly Relevant to DaVita’s Case
                  Against WinCo.

          In the WinCo case, DaVita’s allegations that WinCo drastically underpaid DaVita turn on

 how the payments were calculated. EthiCare’s severe cut in dialysis payments violated the terms

 of the WinCo plan, which required WinCo to reimburse DaVita at the usual, customary, and

 reasonable rate (“UCR”). 1 EthiCare’s actual reimbursement formula is relevant to establishing

 the true UCR rate. See Biotechnology Value Fund, 2014 WL 4272732, at *2 (compelling

 production of non-party documents that “could shed light on the extent to which Defendants’

 valuations . . . were erroneous” and noting that the non-party in that case “occupies a unique

 position to provide information touching on the drug’s value that Plaintiffs cannot obtain from

 any other source”). “When disclosure of trade secrets is sought during discovery, the governing

 relevance standard that the movant must satisfy is the broad relevance standard applicable to pre-

 trial discovery, i.e., the movant must show that the material sought is relevant to the subject

 matter of the lawsuit.” Coca-Cola Bottling Co. v. Coca-Cola Co., 107 F.R.D. 288, 293 (D. Del.

 1985).

          In Opperman, the District of New Jersey found that software from a non-party that

 identified payment amounts for insurance claims was central to the issues in the case and should

 be produced. Opperman, 2008 WL 5071044, at *3. The plaintiffs explained that the software


          1
              “UCR”
                generally refers to the amount paid for a medical service in a geographic area
 based on what providers in the area usually charge for the same or similar medical services. See
 UCR (Usual, Customary, and Reasonable), available at https://www.healthcare.gov/glossary/ucr-
 usual-customary-and-reasonable/.


                                                  -3-
Case 2:20-cv-01886-WJM-MF Document 10-2 Filed 03/30/20 Page 8 of 15 PageID: 200



 was needed to determine how the pricing estimates were calculated. Id. The plaintiffs requested

 a copy of proprietary software from the nonparty that created the software, to analyze whether

 the software manipulated the pricing data inputs from certain stores. Id. The court held that the

 proprietary pricing software was essential to the plaintiffs’ case:

                After considering all relevant evidence it is clear to this Court that
                the requested software is relevant to plaintiffs’ claims. Plaintiffs
                argue that Allstate supplied them and the class with inaccurate and
                misleading repair cost estimates that were allegedly based on
                Home Depot pricing. Based on this claim, therefore, it is
                essential for plaintiffs to learn precisely how Allstate prepared its
                estimates. Since the requested software is an integral step in
                Allstate’s calculations, plaintiffs must know how Allstate’s
                software computes the final numbers used in Allstate’s summaries,
                such as the documents prepared for plaintiffs’ estimates. . . .
                Accordingly, the requested MS/B software is central to the issues
                in the case and should be produced.

 Id. (emphasis added). 2

        Here, the case centers on WinCo’s conduct after engaging EthiCare as its paid dialysis

 benefits administrator. WinCo has disclaimed knowledge of how EthiCare determined what is

 usual, customary, and reasonable reimbursement and has referred DaVita to EthiCare for this

 information. As the pleadings are now framed, virtually the entire Idaho case focuses on

 whether the way WinCo paid DaVita satisfied the requirements of the applicable ERISA plan.

 Specifically, the case involves whether WinCo, at EthiCare’s direction, actually paid DaVita the

 UCR amount per the terms of the WinCo plan, or whether WinCo severely undercompensated

 DaVita in violation of the plan. Indeed, the lengths to which EthiCare is going to prevent

 production suggests that its methodology is highly relevant here.


        2
         The court went on to explain that the confidentiality order, along with other measures,
 provided the defendant and the third-party software owner sufficient protection. Id. at *4–5.
 The court also rejected outright the non-party’s argument that because it was a third party it
 should not have to produce its trade secrets. Id. at *5.


                                                  -4-
Case 2:20-cv-01886-WJM-MF Document 10-2 Filed 03/30/20 Page 9 of 15 PageID: 201



        Finally, DaVita’s request for EthiCare’s pricing information as to WinCo is narrowly

 tailored: DaVita does not ask EthiCare to divulge its entire business model. DaVita specifically

 requests pricing information and repricing methodology related to how EthiCare caused its

 customer WinCo to reimburse DaVita for dialysis services in certain geographic markets.

 DaVita does not seek this data as to other EthiCare customers—it is solely focused on WinCo.

        2.      EthiCare’s Reimbursement Methodology Is Necessary for DaVita to Prepare Its
                Case.

        The information sought is also necessary for DaVita “to prepare its case for trial, which

 includes proving its theories and rebutting its opponent’s theories.” See Coca-Cola Bottling Co.,

 107 F.R.D. at 293. To try the issue of whether the methodology was reasonable and complies

 with the ERISA plan, DaVita must know how EthiCare derived the reimbursement amounts. As

 EthiCare acknowledges, the UCR rate is dependent on multiple variables, including the

 appropriate size of the relevant geographic area to be used in calculating the UCR rate and what

 prevailing rates the providers in that area charge for a given service. See Opp. at 6-7 (citing

 Decl. of Mikulski ¶¶ 7–12). EthiCare’s selection of these factors and manipulation of this data is

 relevant to whether WinCo paid DaVita the UCR rate. DaVita is entitled to challenge the

 assumptions underlying EthiCare’s calculations, including the size of the geographic area, the

 number and type of providers used in the analysis, and prevailing rates those providers charged.

        Resorting to extreme oversimplification, EthiCare contends that DaVita’s claim against

 WinCo is “a matter of comparing two numbers—the UCR rate that Plaintiffs believe is

 appropriate, and the rate at which providers were actually reimbursed.” Opp. at 9. EthiCare also

 asserts that it is “immaterial whether EthiCare’s methodology is based on a percentage of

 Medicare or some other benchmark altogether.” Id. at 10. But whether the output of the UCR

 calculation methodology is correct, or reasonable, depends on the accuracy and reasonableness



                                                 -5-
Case 2:20-cv-01886-WJM-MF Document 10-2 Filed 03/30/20 Page 10 of 15 PageID: 202



  of the inputs that went into the methodology’s application. See Opperman, 2008 WL 5071044,

  at *3. Proof of how the number was derived would certainly figure into a trial into whether that

  number is accurate and reasonable—not to mention whether it complies with the applicable

  ERISA plan. And, discovery from EthiCare itself (as opposed to WinCo or someone else) is

  necessary for DaVita to prepare for trial. If things are as WinCo says, neither DaVita nor the

  other party to the Idaho litigation, WinCo, knows how EthiCare came up with this number.

         While DaVita suspects that EthiCare is only relying on the rate of reimbursement by

  Medicare (rather than typical charges in the geographic area), only EthiCare knows how it

  calculated the reimbursement rates that WinCo paid DaVita. DaVita cannot confirm this

  assumption, however, unless EthiCare discloses the underlying methodology and data. See Coca

  Cola Bottling Co., 107 F.R.D. at 298 (finding that Coca Cola’s secret formula was necessary to

  allow the plaintiffs to cross-examine defendant’s witnesses).

         3.      EthiCare’s Reimbursement Methodology Is Not a Trade Secret, But Even If It
                 Is, DaVita Is Entitled to Discover It.

         EthiCare broadly claims that all aspects of its calculation of the amounts paid to DaVita

  and its repricing methodology that purportedly calculates the UCR rate require trade secret

  protection. This cannot be the case. The inputs for calculating the UCR rate—such as the

  geographic areas in which WinCo members sought services from DaVita and what providers in

  that area typically charge for a set of services—are ascertainable and not trade secrets. And

  communications discussing these inputs and the manipulation of data—while potentially

  confidential—are not trade secrets.

         Moreover, while EthiCare’s specific “formula” for generating payments for dialysis

  treatment and services may be proprietary, it is not a trade secret. Indeed, EthiCare wrongly

  asserts that DaVita “appear[s] to concede” that EthiCare’s calculation of the UCR rate



                                                 -6-
Case 2:20-cv-01886-WJM-MF Document 10-2 Filed 03/30/20 Page 11 of 15 PageID: 203



  methodology is a trade secret. See Opp. at 5. DaVita said only that the information may be

  proprietary. Proprietary information is not necessarily a trade secret. See Robotic Parking Sys.,

  Inc. v. City of Hoboken, No. 06–3419 (SRC)(MAS), 2010 WL 324524, at *4–5 (D.N.J. Jan. 19,

  2010) (citing Smith v. BIC Corp., 869 F.2d 194, 200 (3d Cir. 1989)) (holding that courts must

  examine the extent of the information’s secrecy, economic value, development cost, and ease of

  duplication, among other factors, before determining the information to be a trade secret).

  EthiCare did not even itself claim that this information was a trade secret at the time it responded

  to the Subpoena.

         But even if EthiCare’s derivation of the amounts paid to DaVita, its calculations of the

  UCR rate (including the corresponding methodologies), and information related to these

  methodologies are all somehow trade secrets, there is ample authority for this Court to order

  production if the relevant and necessary standard is met.

         As the Supreme Court has held, “there is no absolute privilege for trade secrets and

  similar confidential information.” Federal Open Market Committee v. Merrill, 443 U.S. 340,

  362 (1979) (citation omitted). To decide this motion, the Court “must balance the requesting

  party’s need for [the trade secret] information against the injury that might result if uncontrolled

  disclosure is compelled.” Opperman, 2008 WL 5071044, at *3; see also Pansy v. Borough of

  Stroudsburg, 23 F.3d 772, 787 (3d Cir. 1994); APG-Int’l, Inc. v. MERO-TSK, Inc. GmbH & Co.

  KG, No. 08-6028-JEI-KMW, 2012 WL 13018967, at *3 (D.N.J. Jan. 12, 2012). The “balance

  between the need for information and the need for protection against the injury caused by

  disclosure is tilted in favor of disclosure once relevance and necessity have been shown.” Coca-

  Cola Bottling Co., 107 F.R.D. at 293 (noting that “discovery is virtually always ordered once the

  movant has established that the secret information is relevant and necessary”); see also




                                                   -7-
Case 2:20-cv-01886-WJM-MF Document 10-2 Filed 03/30/20 Page 12 of 15 PageID: 204



  Opperman, 2008 WL 5071044, at *5 (noting that numerous courts have ordered non-parties to

  produce trade secret information and citing multiple cases in which court ordered production of

  trade secret information in lawsuits in which non-parties were not directly involved). Judicial

  protection of the information under a Protective Order further tilts the balance in favor of

  production. And, the relevance and necessity of the information to the case (and presentation at

  trial) are amply demonstrated in Parts A.1. and A.2., supra.

         4.      The Stipulated Protective Order Will Prevent Harm to EthiCare.

         EthiCare speculates that a protective order is insufficient to address its concerns over the

  confidential nature of its reimbursement methodology. See Opp. at 11. But, EthiCare fails to

  identify any necessary provision that the protective order lacks. See id. That is probably because

  the applicable protective order contains an Attorneys’ Eyes Only level of protection designated

  to protect this very type of information and explicitly covers production from third parties.

  Under the protective order, designated confidential information may only be used for purposes of

  the District of Idaho case. See Exhibit D to Decl. of Jennifer S. Lewin In Support of Motion to

  Compel (“Stipulated Protective Order,” §§ 5.1, 6.4).

         Moreover, DaVita is not EthiCare’s business competitor. See Coca-Cola Bottling, 107

  F.R.D. at 299 (the “likelihood of harm is less than if defendant’s trade secrets were disclosed in

  litigation to competitors” and holding that the disclosure of Coca Cola’s secret formula is

  outweighed by the plaintiff’s need for the information). 3 EthiCare’s only real argument is that


         3
            EthiCare speculates that DaVita could hire one of EthiCare’s business competitors as an
  expert. Opp. at 12. There is no basis for such conjecture. To the extent it is material to the
  Court’s consideration of this motion, DaVita can disclose the identity of its expert who will have
  access to the reimbursement methodology information. That individual has not yet been
  identified in the Idaho litigation, and DaVita is in the latter stages of interviewing candidates.
  But, it is clear that the expert DaVita selects will be from an independent consulting firm and
  will not be a competitor of EthiCare. Further, any expert DaVita retains and who has access to
  Confidential or Attorneys’ Eyes Only information would similarly be under a court order to use

                                                  -8-
Case 2:20-cv-01886-WJM-MF Document 10-2 Filed 03/30/20 Page 13 of 15 PageID: 205



  the Court should assume that DaVita and its experts will violate the District of Idaho’s order.

  Opp. at 13. The cases EthiCare cites for this proposition, however, come from outside this

  jurisdiction and are inapposite. The court’s reasoning in In re Vitamins Antitrust Litigation, 267

  F. Supp. 2d 738 (S.D. Ohio 2003), was informed by the subpoenaed party’s concern that its trade

  secrets could “fall into the hands of those defendants [that] are its direct competitors.” Id. at 740.

  That is plainly not a risk here. And in In re Stewart Title Co., No. H–09–247, 2009 WL

  1708079 (S.D. Tex. June 17, 2009), the subpoenaed information was not relevant to the party’s

  claims, id. at *2, which is not the case here. The inadequacy of protective order argument is

  really just a jab at DaVita’s counsel and expert and a baseless insinuation that they will not obey

  the Idaho court’s order. This Court should decline EthiCare’s invitation to base its judicial

  decision making on the likelihood that DaVita’s counsel and its expert will violate another

  federal court’s order.

  B.     EthiCare Has Not Established that Production of Its Communications with WinCo
         Would Be an Undue Burden.

         EthiCare makes much of the fact that DaVita has requested it to produce its

  communications with WinCo relating to dialysis policies, benefit determinations, or

  reimbursement, calling this aspect of DaVita’s motion “abusive” and “absurd.” Opp. at 14. To

  begin, EthiCare offers no argument that these Winco-EthiCare communications are not relevant.

  To justify its failure to quantify the scope and alleged burden of producing its communications

  with WinCo, EthiCare asserts that “[t]o determine the cost of searching for, gathering, reviewing,

  and producing communications with WinCo, EthiCare would first have to search for, gather, and

  review those communications to determine their responsiveness to this Request.” Id. This


  this information only for the purposes of the District of Idaho litigation. See Stipulated
  Protective Order, § 5.1.


                                                   -9-
Case 2:20-cv-01886-WJM-MF Document 10-2 Filed 03/30/20 Page 14 of 15 PageID: 206



  argument is simply not credible. The Court has no doubt seen many instances where a party

  resisting discovery has come forward with specifics on e-mail counts, number of custodians,

  review time, and the like to support an argument of undue burden. See, e.g., In re Lazaridis, 865

  F. Supp. 2d 521, 525-26 (D.N.J. 2011) (party resisting subpoena provided estimates of the

  number of documents requested, the number of hours of full time work to gather the documents,

  and demonstrated that the cost was infeasible); see also Biomet, Inc. v. Howmedica Ostenics

  Corp., No. 14–6634, 2015 WL 1543221, at *4 (D.N.J. Apr. 7, 2015) (“[T]he Court finds that

  Howmedica has only set forth conclusory objections and claims that do not adequately

  demonstrate any undue burden it will incur in producing the requested information.”). EthiCare

  has done no more than make conclusory allegations here. Moreover, DaVita reasonably believes

  EthiCare may be in possession of communications that WinCo has not produced. See

  Mallinckrodt LLC v. Actavis Laboratories FL, Inc., No. 2:15-cv-3800, 2017 WL 5476801, *4

  (D.N.J. Feb. 10, 2017) (noting that there “is no general rule that plaintiffs cannot seek nonparty

  discovery of documents likely to be in [a party’s] possession . . . .”). Accordingly, DaVita

  should be entitled to enforce this portion of its Subpoena to EthiCare.

  C.     An Order Compelling Production Is Appropriate Because EthiCare Has Not
         Completed Its Production of Documents Responsive to Requests 1 and 7-9.

         EthiCare contends that DaVita’s motion is moot with respect to Requests 1 and 7-9

  because EthiCare has begun producing responsive documents. See Opp. at 17. To date,

  EthiCare has produced a total of fifteen (15) documents with a total of nineteen (19) pages.

  Because EthiCare had not made a complete production, however, or indicated when it will, an

  order compelling production should issue. DaVita served the Subpoena at issue on November

  22, 2019. It is true that EthiCare did not have the names of the ten (10) dialysis patients initially

  when the Subpoena was served. DaVita’s counsel provided EthiCare’s counsel with the names



                                                  -10-
Case 2:20-cv-01886-WJM-MF Document 10-2 Filed 03/30/20 Page 15 of 15 PageID: 207



  of the patients at issue on January 29, 2020—after the District of Idaho entered a confidentiality

  protective order. The key fact is that EthiCare has now had the information it needed to search

  for these patients’ information for more than two months, but EthiCare has not completed

  production or given any definite forecast for when it will complete production. The fact that a

  party has begun production and its production is “underway” (see Opp. at 17) is no basis to avoid

  an order compelling production.

         Accordingly, DaVita respectfully requests that this Court grant its motion to compel.

  Dated: March 30, 2020

                                               Respectfully submitted,


                                               /s/ Jeffrey A. Carr
                                               Jeffrey A. Carr
                                               Jason J. Moreira
                                               PEPPER HAMILTON LLP
                                               301 Carnegie Center, Suite 400
                                               Princeton, NJ 08543

                                               James W. Boswell III
                                               Jennifer S. Lewin
                                               KING & SPALDING LLP
                                               1180 Peachtree Street N.E.
                                               Atlanta, GA 30309-3521

                                               Attorneys for Plaintiffs




                                                 -11-
